      Case 3:20-cv-05882-LC-HTC Document 19 Filed 12/29/20 Page 1 of 2


                                                                          Page 1 of 2

                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION



DOUGLAS MARSHALL JACKSON,
      Plaintiff,

v.                                                 Case No. 3:20cv5882-LC-HTC

FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,
      Defendants.
                                            /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated December 16, 2020 (ECF No. 12). The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.
      Case 3:20-cv-05882-LC-HTC Document 19 Filed 12/29/20 Page 2 of 2


                                                                            Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation (ECF Doc. 12)

is adopted and incorporated by reference in this order.

      2.     Plaintiff’s complaint (ECF Doc. 1) is DISMISSED WITHOUT

PREJUDICE as frivolous, malicious, and for failing to state a claim.

      3.     Plaintiff’s Motion for Protection (ECF Doc. 8) and Emergency

Motion (ECF Doc. 10) are DENIED.

      4.     The Clerk is directed to close the file.

      DONE AND ORDERED this 29th day of December, 2020.



                                    s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5882-LC-HTC
